        Case 3:17-cv-00101-RDM Document 273 Filed 04/22/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                              :
PROTECTION BUREAU,                              :
                                                :
                      Plaintiff                 :
                                                :
                                                :   3:17-CV-101
               v.                               :   (Judge Mariani)
                                                :
                                                :
NAVIENT CORPORATION, et al.,                    :
                                                :
                      Defendants.               :

                              SPECIAL MASTER ORDER #24

       Now, this 22nd day of April, 2019, IT IS HEREBY ORDERED THAT the agenda for

the telephonic status conference scheduled for April 23, 2019 at 11:00 a.m. shall include,

but not be limited to, the following matters:

       1. The status of Plaintiff’s production of documents that include the names Navient
          or Pioneer Credit and the issue raised by Defendants in their April 17, 2019 letter
          to the Special Master.

       2. The status of responses to Defendants’ letters to the federal and state agencies
          implicated in the assertion of the Bank Examination Privilege.

       3. The status of the production of call records.

       4. The status of the searches for and production of records from Mr. Bailer and
          “securitization” custodians as raised in the parties’ letters of March 15, 2019.

       5. Defendants’ assertion of work product protection for documents provided to
          outside counsel as detailed in paragraph 5 of Special Master Order #23 (Doc.
          271).
 Case 3:17-cv-00101-RDM Document 273 Filed 04/22/19 Page 2 of 2




6. The telephonic conference call scheduled for 11:00 a.m. on April 23, 2019 shall
   be placed to 570-207-5605.

                                          s/ Thomas I. Vanaskie
                                          THOMAS I. VANASKIE
                                          SPECIAL MASTER
